Title: Enclosure: State of the Case, with Jefferson’s Notes, 29 November 1781
From: Innes, Harry
To: Jefferson, Thomas


EnclosureState of the Case, with Jefferson’s Notes
James Patton late of Augusta County and others obtained an Order of Council in the Year 174for 100.000 Acres of Land to be Located on the Western Waters in Augusta County in one or more Surveys. Patton who was Agent for the Company, employed a certain John Buchannan one of the Partners to Survey the Lands, who never was either cheif or Assistant Surveyor in the said County, nor had he any Special Commission for this purpose; After the Surveys were compleated by Buchannan they were returned to Thomas Lewis the Surveyor of Augusta who Recorded them and made out the Certificates as the Law directed for the Grantees to obtain their Pattents. The works of the Land were returned to the Secretary’s Office and Pattents issued on all the Surveys except 28 before the Revolution. On the passing of the Law for establishing the Land Office and the Law directing the Court of Appeals to determine the Validity of such Surveys the Representatives of Buchannan and Patton laid their Claims before the Court who Established them and Grants have Issued for the said 28 Surveys.
There are a number of People who have been Ejected off those Lands, and others who on seeing the Grants lately obtained have become Tenants to the Representatives of Patton and Buchannan, but still wish to destroy the Pattents and Grants if practicable, and claim the Lands by Occupancy under the Act of Assembly passed in May 1779 for “Adjusting and settling the Titles of Claimers to unpatented Lands under the present and former Government, previous to the establishment of the Como. Land Office.”
If the Surveys are illegal will not the Lands be in the eye of the Law vacant, or will 20 Years possession give them a Title—see the above recited Act.
[Notes by TJ:]
Under laws before revolution a grant on a survey made by an unsworn surveyor might 1. be arrested before issuing by Caveat. 2. if injurious to the crown, might be vacated by scire facias in Conc.

1779. session 1. c. 12. confirms surveys on Western wat. made by any county surveior commissioned by Wm. & M. coll. founded on ord. conc. and made while such order was in force. All others made void. That all claims on surveys under orders of council shall be laid before court of appeals, and by them be determined
1779. sess. 2. c. 27. such surveys allowed to be laid before the then next Ct. of Appeals
Ct. of Appeals having determined cannot be brought on again.
H. of Lds. may possibly re-hear, because done before signing judgment or decree.

two methods of bringing cause before them
 
1. Comm. Law. by writ of Error directed to Ct. below.
2. Chancery. by petition to H. Lds. to call it before them. In both cases no new evidence allowed.
We have abridged both methods by permitting party to omit the previous application to H. L. for writ of error or

